Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a deposition apparatus comprising:
	At least one deposition source with an elongated opening;
	A substrate holder;
	A support the deposition source is mounted to which is rotatable about a first axis parallel to the longitudinal axis of the elongated opening;
	A shielding element between the deposition source and substrate holder with an aperture having opposite sides on opposite sides of a line extending parallel to the first axis;
	A drive arrangement to 
rotate the source about the first axis;
adjust a width of the aperture defined by the opposite sides of the aperture perpendicular to the first axis;
relatively move the substrate holder and source mounting along a second axis perpendicular to the first axis;


	While prior art exists disclosing knowledge in the art of rotatable and movable deposition sources with apertures, shielding elements with adjustable apertures, and driving elements to effect the rotation and movement (see Druz, Endo and Yanagi as applied in the prior office action), none of the prior art teaches nor suggests these features with movement capability in two perpendicular directions, relative to a substrate/holder and/or shield, along with rotation in a third perpendicular direction for an elongated opening deposition source.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794